Title: To George Washington from Major General Horatio Gates, 17 July 1778
From: Gates, Horatio
To: Washington, George


          
            Head Quarters Havestraw [N.Y.] 17th July 1778
          
          For the Garrison of West point, it is agreed by—Major General Gates, Major
            General Mac Dougall, His Excellency Govr Clinton, & Brigadier General
            Glover.
          That, Colonel Van Schaieks, Col. James Livingstons, & Col. Armands Corps;
            amm[o]unting as they are Estimated, to 900 Rank, & File; be sent immediately to
            relieve that post; & that one Other Continental Regiment, be added to them, as
            His Excellency upon examination wi[t]h The Adjutun⟨t⟩ General shall please to
            Direct.
          
            Horatio Gates
          
        